PER CURIAM:
Floyd Bell, Jr., an insurance agent, and two insurance agencies, Bell’s Insurance Agency and American Liberty Life and Casualty Insurance Agency, appeal from the judgment of the trial court affirming the decision of the Administrative Hearing Commission which recommended revocation of their licenses to sell insurance in the State of Missouri and the subsequent revocation of those licenses by the Missouri Division of Insurance. We have reviewed the record on appeal and find that the decision to revoke the licenses was supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would serve no precedential purpose. The judgment is affirmed in accordance with Rule 84.16(b).